CONFESSION OF ERROR
PER CURIAM.
Larry Harris appeals an order of revocation of probation and sentence. Upon the state’s correct confession of error, we reverse. “[W]hen a probationary period expires, the court is divested of jurisdiction over the probationer unless, prior to that time, the appropriate steps were taken to revoke or modify the probation.” Francois v. State, 695 So.2d 695, 697 (Fla.1997). Because the state failed to file the affidavit of violation of probation before termination of the probationary period, the trial court was without subject matter jurisdiction to revoke defendant’s probation and to impose a jail term. Accordingly, we reverse the order and vacate the sentence.
Reversed and remanded.